Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin J. Eurek on 6 September 2021.

The application has been amended as follows: 

Claim 19: (Currently Amended)
A system, comprising: 
a computer input device including: 
a first housing including a bottom surface, the first housing defining an opening configured to provide access to a cavity within the computer input device, wherein the cavity is configured to receive a removable modular insert including a receiving coil; and 
a sensor coupled to the first housing, the sensor configured to be powered via power wirelessly received by the receiving coil; 

a second housing including a top surface; and 
a transmitting coil coupled to the second housing, the transmitting coil configured to provide wireless power to the receiving coil; and 
wherein: 
the sensor is configured to detect relative changes in position between the computer input device and the base device as the bottom surface [[as]] of the computer input device passes across the top surface of the base device; [[and]] 
the cavity is configured to receive the removable modular insert in an orientation such that the receiving coil aligns with the transmitting coil for wireless power transfer from the base device when the bottom surface of the computer input device is placed on the top surface of the base device; and
the removable modular insert includes a wireless transceiver configured to be powered via power wirelessly received by the receiving coil and transmit data corresponding to the relative changes in position between the computer input device and the base device.

Claim 22: (Canceled)

Claim 25: (Canceled)


Claim 26: (Currently Amended)
The system of claim 19, wherein the removable modular insert includes a local energy storage device and wherein: 
the local energy storage device is configured to be charged via power received via the receiving coil; and 
the sensor is configured to be powered by the local energy storage device

Claim 27: (Currently Amended)
A computer input device, comprising: 
a housing including a bottom surface, the housing defining an opening configured to provide access to a cavity within the computer input device, wherein the cavity is configured to receive a removable modular insert including a receiving coil; 
a sensor configured to be powered via power wirelessly received by the receiving coil; and wherein: 
the sensor is configured to detect relative changes in position between the computer input device and an underlying surface as the computer input device passes across the underlying surface; [[and]] 
the cavity is configured to receive the removable modular insert in an orientation such that the receiving coil aligns with a transmitting coil for wireless power transfer from a base device including the underlying surface when the bottom surface of the computer input device is placed on the underlying surface; and
the removable modular insert includes a wireless transceiver configured to be powered via power wirelessly received by the receiving coil and transmit data corresponding to the relative changes in position between the computer input device and the base device.

Claim 32: (Canceled)

Claim 33: (Currently Amended)
A method of operating a computer input device, comprising: 
physically coupling a removable modular insert at least partially within a cavity of [[a]] the computer input device wherein the cavity is configured to receive the removable modular insert in an orientation such that a receiving coil of the removable modular insert aligns with a transmitting coil for wireless power transfer from a base device when the computer input device is placed on the base device; 
detecting, using a sensor of the computer input device, relative changes in position between the computer input device and the base device as the computer input device passes across the base device; [[and]] 
wherein the sensor is powered via power wirelessly received by the receiving coil from the base device; and
wherein the removable modular insert includes a wireless transceiver configured to be powered via power wirelessly received by the receiving coil and transmit data corresponding to the relative changes in position between the computer input device and the base device.	

Claim 38: (Canceled)

Terminal Disclaimer
The terminal disclaimer filed on 7 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10622824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 19-21, 23-24, 26-31, 33-37, as filed 29 May 2020 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 19 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a system including computer input device with housing, cavity accommodating removable modular insert having wireless power receiving coil, and displacement sensor powered via receiving coil receiving power from transmitting coil of corresponding base device as recited, further wherein "the removable modular insert includes a wireless transceiver configured to be powered via power wirelessly received by the receiving coil and transmit data corresponding to the relative changes in position between the computer input device and the base device". The closest prior art of record including Partovi (US2011/0050164) and Randall (US2009/0072782) teaches known wireless power transmission systems having wireless power receiver designed as a 
Claims 20-21, 23-24, 26 are allowed for being dependent on claim 19.
Claim 27 recites a computer input device having components arranged and operated in essentially the same manner as recited in claim 19, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 19 above.
Claims 28-31 are allowed for being dependent on claim 27.
Claim 33 recites a method of operating a computer input device with essentially the same components being arranged and operated in essentially the same manner as recited in claim 19, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 19 above.
Claims 34-37 are allowed for being dependent on claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836